NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              JOHNATHON DANIEL HOLGATE, Appellant.

                             No. 1 CA-CR 19-0609
                               FILED 8-18-2020


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201801031
                 The Honorable Tina R. Ainley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

The Zickerman Law Office PLLC, Flagstaff
By Adam Zickerman
Counsel for Appellant
                             STATE v. HOLGATE
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge D. Steven Williams and Judge Cynthia J. Bailey1 joined.


B R O W N, Judge:

¶1             This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Johnathon Holgate was given the opportunity to file
a supplemental brief but did not do so. Our obligation is to review the
entire record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999), viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Holgate, State v.
Guerra, 161 Ariz. 289, 293 (1989).

¶2             On July 7, 2018, police responded to a 911 domestic violence
call from R.J.’s home. While speaking with Officer Smith, R.J. told him there
was no domestic violence issue, but she simply wanted Holgate to leave
because he had been there for three days without permission and had
caused damaged to her bedroom door, wall, and leather couch.

¶3            Sergeant K.O. and Officer M.S. arrived shortly thereafter and
entered the home; Holgate was sitting on the couch at the time. Holgate
then stood up and said he was going to “get a cigarette” in the garage.
Officer M.S. told Holgate to sit back down because he was unsure if Holgate
had access to weapons in the residence or in the garage. Holgate kept
moving toward the garage, however, shoving Officer M.S. aside. Officer
M.S. pushed Holgate back onto the couch and stated that he was under
arrest. Both officers attempted to place Holgate in handcuffs but were
unsuccessful until Officer Smith assisted them. During the struggle,
Holgate allegedly bit Sergeant K.O. The State later indicted Holgate on
felony charges of two counts of aggravated assault, one count of resisting



1     Judge Cynthia J. Bailey replaces the Honorable Kenton D. Jones, who
was originally assigned to this panel. Judge Bailey has read the brief and
reviewed the record.



                                        2
                            STATE v. HOLGATE
                            Decision of the Court

arrest, one count of criminal trespass in the first degree, and a misdemeanor
count of criminal damage.

¶4             At trial, the jury was presented with all counts except criminal
damage, which was tried to the court after it ruled that Holgate was not
entitled to a jury trial on that charge. The jury found Holgate not guilty on
the aggravated assault charge involving Sergeant K.O., but guilty on the
remaining charges. The court then determined that Holgate was guilty of
criminal damage. At sentencing, the court found that the State did not
prove Holgate had a historical prior felony conviction and sentenced him
to concurrent presumptive prison terms for the felony convictions, the
longest of which was 2.5 years, and time served for the misdemeanor
conviction. Holgate was given credit for 448 days of presentence
incarceration credit. This timely appeal followed.

¶5             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Holgate was present
and represented by counsel at all critical stages of the proceedings against
him. The evidence presented supports the convictions, and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Holgate’s constitutional and statutory
rights. We therefore affirm Holgate’s convictions and sentences.

¶6            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Holgate of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Holgate has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3